Citation Nr: 0022943	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
wrist sprain with crepitation on motion in right shoulder. 


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1951 to 
June 1955.

The issue on appeal arises from a June 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  Additional details about the 
procedural history of this claim are summarized below.

On a Form 9 filed in February 1999, the veteran indicated 
that he wanted to testify before a member of the Board of 
Veterans' Appeals (Board) in Washington, D.C.  This hearing 
was scheduled to take place on July 25, 2000, and the veteran 
was so notified in a June 2000 letter to his last known 
address.  However in a written statement associated with the 
claims file on July 24, 2000, the veteran wrote that he could 
not attend the hearing and asked that his case be considered 
without a hearing.  


REMAND

Inextricably intertwined service connection claim

Before addressing the increased rating issue, it is first 
necessary to identify and discuss inextricably intertwined 
claims for service connection which must be addressed in 
connection with this claim.  

By a March 1956 rating decision, the RO in Wilkes-Barre, 
Pennsylvania, granted service connection for residuals of a 
right wrist sprain with crepitation on motion in right 
shoulder, and assigned a noncompensable rating for this 
disability effective from June 24, 1955 to February 19, 1956, 
and assigned a 10 percent rating effective from February 20, 
1956.  By a March 1961 rating decision, the RO decreased the 
disability rating for residuals of a right wrist sprain with 
crepitation on motion in right shoulder to a noncompensable 
rating, effective from May 1, 1961.  By the same rating 
decision, the RO denied service connection for traumatic 
arthritis of the right wrist as a residual of the service 
connected fracture.  By rating action of December 1961, the 
RO most recently addressed denied entitlement to service 
connection for residuals of a fractured right wrist.  The 
veteran was notified of this decision that same month.

By a June 1997 rating decision, the RO confirmed the 
noncompensable rating for the right wrist and shoulder 
condition.  In the text of this rating decision, the RO also 
concluded, in pertinent part, that diagnosed right upper 
extremity/right shoulder degenerative joint 
disease/osteoarthritis and right acromioclavicular 
osteoarthritis were not shown to be associated with the in-
service sprain.  However, these disabilities were not 
identified as separate issues of service connection. 

To properly evaluate the veteran's current claim concerning a 
compensable rating (including possible consideration of 
diagnostic codes relating to degenerative arthritis), the 
Board finds that a formal rating decision should be 
promulgated on the issue of service connection for arthritis 
of the right shoulder, on a direct basis or as secondary to 
service connected residuals of right wrist sprain with 
crepitation on motion in right shoulder.  

It also appears that the veteran is raising a claim of 
whether new and material evidence has been submitted to 
reopen his claim for service connection for traumatic 
arthritis of the right wrist, residuals of a fracture.  The 
Board notes that the veteran was originally service connected 
for residuals of an injury which occurred during a basketball 
game in March 1955.  However, in an April 1997 written 
statement, the veteran has stated that the original and most 
severe injury actually happened while he was stationed in 
Germany at Erding Air Depot/Air Force Base, sometime during 
the basketball season (September to March) of 1952-1953.  The 
veteran suggested that his Erding medical records may be 
located at a NATO base in Trier Germany, to which he had been 
transferred in March 1953.  The veteran also stated that he 
was reinjured at Bitburg Air Force Base in May/June 1954 and 
at Sewart Air Force Base in Tennessee sometime between March 
and June 1955.  

The claims file contains an "Extract From Miscellaneous 
Records Concerning Medical Treatment" form dated in December 
1961.  This form indicates that there was no record found 
reflecting medical treatment of the veteran from November 
through December of 1952 at either the Hq 85th Air Base or 
the 85th Air Depot.  This document did confirm that the 
veteran served with these two organizations from April 1952 
to March 1953, but it was not indicated whether there was any 
record of treatment of the veteran for any other months in 
1952 or 1953.

In June 1997, the veteran wrote that he still could not 
remember the exact month and year of his "original" injury, 
but he did provide a copy of a March 1953 order which caused 
him to be transferred out of the 85th Air Depot Wing.  From 
notes contained in the claims file, it appears that the RO 
has concluded that the veteran has not provided enough 
information to obtain these records, but there is no 
indication that the RO has made a specific request for these 
records from the National Personnel Records Center (NPRC).  
It is essential that the RO attempt to locate these records 
and associate them with the claims file.  

Claim concerning a compensable rating 

The veteran's claim concerning of entitlement to a 
compensable rating for residuals of a right wrist sprain with 
crepitation on motion in right shoulder is well grounded.  A 
claim for a higher evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Although the veteran underwent a VA joint examination (in 
April 1997), the Board finds that a new examination is 
necessary.  If service connection is not found to be in order 
for the co-existing disabilities of the shoulder and wrist, a 
medical opinion will be needed as to whether complaints and 
findings referable to the veteran's service connected 
disabilities may be dissociated from those pertaining to 
nonservice-connected disabilities.  Moreover, in DeLuca v. 
Brown, the Court held that in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Board finds that the VA joint examination conducted in 
April 1997 failed to provide information as to whether the 
veteran's right wrist and/or right shoulder exhibited 
weakened movement, excess fatigability, incoordination, or 
ankylosis (favorable or unfavorable).  Moreover, the examiner 
did not express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the veteran's right wrist and/or right shoulder are used 
repeatedly over time.  A new VA orthopedic examination is 
therefore necessary.

The Board stresses to the veteran that, although VA has a 
duty to assist him with the development of the evidence in 
connection with his claim for a compensable rating, the duty 
to assist is not always a one-way street.  38 U.S.C.A. 
§ 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Federal regulations also state, in pertinent part, as 
follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999)

As noted above, VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference to.  Littke v. Derwinski 1 Vet. 
App. 90 (1990).  The most recent treatment records pertaining 
to the veteran were associated with the claims file in April 
1997.  To ensure that the veteran's claims will receive a 
fully informed evaluation, clinical data taking into account 
the condition of his right wrist and right shoulder, since 
April 1997, should be obtained and reviewed.  

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  The RO should make a new request to 
the NPRC for all of the veteran's service 
medical records, including any such 
records reflecting treatment of the 
veteran between September 1952 and March 
1953, between May and June 1954, and 
between March and June 1955.  The RO 
should endeavor to obtain actual copies 
of any relevant medical records, rather 
than abstracts.  All attempts to locate 
and obtain these records should be 
documented in the claims file, and all 
pertinent follow-up should be pursued.  
Once obtained, these records should be 
permanently associated with the claims 
file.  If feasible, attempts should be 
made to obtain treatment records directly 
from the treating facilities.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical providers from whom he received 
treatment for his right wrist and 
shoulder postservice in recent years.  In 
addition, the names and addresses of all 
medical providers who treated the veteran 
for postservice injuries to these joints 
should be noted.  All indicated records, 
including private and VA, should be 
obtained.

3.  The veteran should be notified that 
the VA will consider the issue of whether 
new and material evidence has been 
submitted to reopen his claim of 
entitlement to service connection for 
traumatic arthritis of the right wrist, 
residuals of a fracture and entitlement 
to service connection for arthritis of 
the right shoulder, on a direct or 
secondary basis.  The elements necessary 
for a well-grounded claim should be 
provided to him.

4.  Thereafter, the RO should make 
separate determinations concerning the 
issue of service connection for arthritis 
of the right shoulder, on a direct basis 
or as secondary to service connected 
residuals of right wrist sprain with 
crepitation on motion in right shoulder.  
It should also address the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for arthritis of the 
right wrist, residuals of a fracture.  
Should the RO find that the claims are 
well grounded, all appropriate 
development should be undertaken to 
fulfill the duty to assist.  If the 
determination is adverse to the veteran, 
he and any representative should be duly 
notified and provided the opportunity to 
perfect an appeal.

5.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
of the right wrist and right shoulder.  
The provisions of 38 C.F.R. § 3.655 
should be adhered to if the veteran fails 
to report for the examination without 
good cause.

6.  The veteran should thereafter be 
afforded a VA orthopedic examination of 
the right wrist and right shoulder.  The 
claims folder must be made available to 
the examiner and reviewed by him/her 
before the examination.  The examiner 
should be informed of what right wrist or 
shoulder disability is service connected, 
and, if feasible, dissociate those 
complaints and findings referable to the 
service-connected disabilities from any 
co-existing disabilities.  If this is not 
feasible, the examiner should so note.  A 
copy of this Remand decision must be 
provided.  Such tests as the examiner 
deems necessary should be performed, and 
any X-rays taken should be summarized in 
the report or in an addendum to the 
report with comment by the examiner.

a.  The examiner should provide the 
ranges of motion in degrees of the 
veteran's right wrist and right 
shoulder.  Normal ranges of motion 
for the wrist are from 0 to 70 
degrees in extension, from 0 to 80 
degrees in flexion, from 0 to 45 
degrees in ulnar deviation, and from 
0 to 20 degrees in radial deviation.  
Normal ranges of motion for the 
shoulder are from 0 to 180 degrees 
in flexion, from 0 to 180 degrees in 
abduction, from 0 to 90 degrees in 
external rotation, and from 0 to 90 
degrees in internal rotation.  The 
examiner should note whether there 
is any joint instability or 
ankylosis of either the right wrist 
or the right shoulder.  If so, this 
should be described in detail.

b.  The examiner should indicate 
whether the veteran's right wrist 
and/or right shoulder exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

c.  The examiner should express 
an opinion on whether pain 
could significantly limit 
functional ability during 
flare-ups or when the veteran's 
right wrist and/or right 
shoulder is used repeatedly 
over time.  This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
pain on use or during flare-
ups.  

d.  The examiner should note 
whether the veteran has any 
neurological abnormalities 
referable to the service-
connected disabilities.  If so, 
the nerves affected, the degree 
of disability and all 
manifestations should be 
detailed.  If the examiner 
finds that a specialist 
examination is needed in this 
regard, he/she should order 
such an examination.

7.  Upon receipt, the RO should review 
the examination report to ensure that it 
is adequate for rating purposes.  If 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

8.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination regarding the 
issue on appeal.  Consideration should be 
given to classifying the wrist and 
shoulder separately.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative (if any) 
should be furnished a supplemental 
statement of the case, to include 
discussion of DeLuca, and the provisions 
of 38 C.F.R. § 3.655 (if appropriate), 
and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional medical information and ensure 
due process.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


